CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   1 of
                                                                               1 of 77



                                                              APPEAL,CONMAG,JD1,MJ CIV PP

                        U.S. District Court - District of Colorado
                              District of Colorado (Denver)
                   CIVIL DOCKET FOR CASE #: 1:18-cv-01987-KMT


Vette v. Sanders et al                                     Date Filed: 08/06/2018
Assigned to: Magistrate Judge Kathleen M. Tafoya           Jury Demand: None
Demand: $7,500,000                                         Nature of Suit: 550 Prisoner - Civil
Cause: 42:1983 Prisoner Civil Rights                       Rights (U.S. not a defendant)
                                                           Jurisdiction: Federal Question
Plaintiff
Eric Tyler Vette                            represented by Eric Tyler Vette
                                                           #180289
                                                           Sterling Correctional Facility (SCF)
                                                           P.O. Box 6000
                                                           Sterling, CO 80751
                                                           PRO SE


V.
Defendant
Sanders                                     represented by Andrew R. McLetchie
K-9 Unit Deputy                                            Fowler Schimberg Flanagan &
                                                           McLetchie, P.C.
                                                           350 Indiana Street
                                                           Suite 850
                                                           Golden, CO 80401
                                                           303-298-8603
                                                           Fax: 303-298-8748
                                                           Email: a_mcletchie@fsf-law.com
                                                           ATTORNEY TO BE NOTICED

                                                           Eden R. Rolland
                                                           Fowler Schimberg Flanagan &
                                                           McLetchie, P.C.
                                                           350 Indiana Street
                                                           Suite 850
                                                           Golden, CO 80401
                                                           303-298-8603
                                                           Fax: 303-298-8748
                                                           Email: e_rolland@fsf-law.com
                                                           ATTORNEY TO BE NOTICED
Defendant
Guston                                      represented by Andrew R. McLetchie
Seargent                                                   (See above for address)




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                       3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   2 of
                                                                               2 of 77



                                                                 ATTORNEY TO BE NOTICED

                                                                 Eden R. Rolland
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED
Defendant
Ox
K-9 Deputy
TERMINATED: 09/24/2019


 Date Filed        #       Docket Text
 08/06/2018            1   Prisoner COMPLAINT against Guston, Ox, Sanders, filed by Eric Tyler
                           Vette.(cmadr, ) (Entered: 08/06/2018)
 08/06/2018            2   Case assigned to Magistrate Judge Gordon P. Gallagher. Text Only Entry.
                           (cmadr, ) (Entered: 08/06/2018)
 08/07/2018            3   ORDER to Cure Deficiencies. If Plaintiff fails to address the filing fee in
                           compliance with this Order within thirty (30) days from the date of this
                           Order, the action will be dismissed without further notice. The dismissal
                           shall be without prejudice, by Magistrate Judge Gordon P. Gallagher on
                           8/7/2018. (angar, ) Modified on 8/8/2018 to correct document (angar, ).
                           (Entered: 08/07/2018)
 08/13/2018            4   Mail Returned as Undeliverable re: 1 Complaint, 2 Case Assigned to Judge
                           Addressed to Eric Tyler Vette. (angar, ) (Entered: 08/14/2018)
 08/15/2018            5   Mail Returned as Undeliverable re: 3 Order, Addressed to Eric Tyler Vette.
                           (angar, ) (Entered: 08/21/2018)
 09/04/2018            6   MINUTE ORDER. The Court will provide Plaintiff with additional time to
                           comply with the Order (ECF No. 3 ). Plaintiff must cure the designated
                           deficiencies within thirty (30) days from the date of this Minute Order. If he
                           fails to do so, this action will be dismissed without further notice, by
                           Magistrate Judge Gordon P. Gallagher on 9/4/2018. (angar, ) 3 mailed to
                           corrected address (Entered: 09/04/2018)
 10/09/2018            7   MOTION for Extension of Time to Respond to Order to Cure Deficiencies
                           by Plaintiff Eric Tyler Vette. (agarc, ) (Entered: 10/10/2018)
 10/10/2018            8   MINUTE ORDER. Plaintiff's Motion for Extension of Time to Respond to
                           Order to Cure Deficiencies (ECF No. 7 ) is GRANTED. Plaintiff must cure
                           the designated deficiencies by addressing the filing fee on or before
                           November 3, 2018. As set forth in the Order Directing Plaintiff to Cure
                           Deficiencies (ECF No. 3 ), Plaintiff must either pay the $400.00 filing fee or
                           file a completed current Court-approved form Prisoners Motion and
                           Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, which is
                           available at www.cod.uscourts.gov. If Plaintiff fails to do so within the time
                           allowed, this action will be dismissed without further notice, by Magistrate
                           Judge Gordon P. Gallagher on 10/10/2018. (angar, ) (Entered: 10/10/2018)




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                             3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   3 of
                                                                               3 of 77




 11/05/2018         9   Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. 1915. by
                        Plaintiff Eric Tyler Vette. (evana, ) (Entered: 11/06/2018)
 11/07/2018        10   SECOND ORDER TO CURE DEFICIENCIES. ORDERED that Plaintiff
                        cure the deficiencies designated above and address the filing fee within thirty
                        (30) days from the date of this Second Order. If Plaintiff fails to address the
                        filing fee in compliance with this Order within thirty (30) days from the date
                        of this Order, the action will be dismissed without further notice. The
                        dismissal shall be without prejudice. The Prisoner's Motion and Affidavit for
                        Leave to Proceed Pursuant to 28 U.S.C. § 1915 (ECF No. 9 ) is DENIED
                        WITHOUT PREJUDICE as incomplete. By Magistrate Judge Gordon P.
                        Gallagher on 11/07/2018. (Mailed as Ordered) (athom, ) (Entered:
                        11/08/2018)
 12/07/2018        11   Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. 1915. by
                        Plaintiff Eric Tyler Vette. (evana, ) (Entered: 12/10/2018)
 12/12/2018        12   ORDER that the Prisoner's Motion and Affidavit for Leave to Proceed
                        Pursuant to 28 U.S.C. § 1915 (ECF No. 11 ) is GRANTED. That within
                        thirty days of the date of this Order, Plaintiff's custodian shall disburse from
                        Plaintiff's prison account, if funds are available in keeping with 28 U.S.C. §
                        1915(b), an initial partial filing fee of $2.37 to the Clerk of the United States
                        District Court for the District of Colorado, which represents 20 percent of the
                        greater of the (1) average monthly deposits, or (2) average monthly balance
                        in Plaintiff's prison accounts for the six-month period immediately preceding
                        the filing of the Complaint. That Plaintiff's custodian shall continue to
                        disburse monthly payments from Plaintiff's inmate account until full
                        payment of the filing fee has been paid to the Court, even after disposition of
                        the case and regardless of whether relief is granted or denied. That the Clerk
                        of the Court shall not issue process until further order of the Court. That the
                        Clerk of the Court shall send a copy of this Order to
                        DOC_inmateaccounts@state.co.us. By Magistrate Judge Gordon P.
                        Gallagher on 12/12/2018.(mailed as ordered) (evana, ) (Entered: 12/12/2018)
 12/13/2018        13   ORDER DRAWING CASE By Magistrate Judge Gordon P. Gallagher on
                        12/13/2018. Case randomly reassigned to Magistrate Judge Kathleen M.
                        Tafoya for all further proceedings. All future pleadings should be designated
                        as 18-cv-01987 KMT. (evana, ) (Entered: 12/13/2018)
 12/13/2018        14   Magistrate Judge consent form issued pursuant to D.C.COLO.LCivR 40.1,
                        direct assignment of civil actions to full time magistrate judges. (evana, )
                        (Entered: 12/13/2018)
 12/14/2018        15   DISREGARD: FILED IN INCORRECT CASE - CERTIFICATE of Service
                        by Mail by Clerk of Court of 12 Order on Motion for Leave to Proceed in
                        Forma Pauperis, to Eric Iverson, 1811 South Quebec Way, Apt. 100, Denver
                        CO 80231, and to Adam Federspill, 7388 South Alkire St., Apt. #201,
                        Littleton, CO 80127, and to Richard Clymo, 7142 Moss Street, Arvada, CO
                        80007. Text Only Entry (nmarb, ) Modified on 12/19/2018 to disregard.
                        (nmarb, ). (Entered: 12/14/2018)
 01/03/2019        16   MINUTE ORDER: In his Complaint, Plaintiff has failed to provide complete




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                            3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   4 of
                                                                               4 of 77




                        addresses at which the defendants in this matter may be served. No later than
                        January 31, 2019, Plaintiff shall file a status report advising of complete
                        physical addresses (not post office boxes) at which each of the defendants
                        may be served. By Magistrate Judge Kathleen M. Tafoya on 1/3/19. Text
                        Only Entry (kmtlc1) (Entered: 01/03/2019)
 01/16/2019        17   Defendant's Address as Ordered by the Court Doc. # 16 by Plaintiff Eric
                        Tyler Vette (Attachments: # 1 Envelope)(jgonz, ) (Entered: 01/17/2019)
 01/16/2019        18   CONSENT to Jurisdiction of Magistrate Judge by Plaintiff Eric Tyler Vette.
                        (Attachments: # 1 Envelope)(jgonz, ) (Entered: 01/17/2019)
 01/17/2019        19   CERTIFICATE of Service by Clerk of Court re 1 Prisoner Complaint for
                        Service of Process. (Attachments: # 1 U.S. Marshal Forms) (cmadr, )
                        (Entered: 01/17/2019)
 02/07/2019        20   SUMMONS Returned Executed Guston served on 2/4/2019, answer due
                        2/25/2019. (jgonz, ) (Entered: 02/11/2019)
 02/12/2019        21   SUMMONS Returned Executed Ox served on 2/7/2019, answer due
                        2/28/2019. (jgonz, ) (Entered: 02/13/2019)
 02/12/2019        22   SUMMONS Returned Executed Sanders served on 2/7/2019, answer due
                        2/28/2019. (jgonz, ) (Entered: 02/13/2019)
 02/20/2019        23   NOTICE of Entry of Appearance by Andrew R. McLetchie on behalf of
                        Guston, SandersAttorney Andrew R. McLetchie added to party Guston
                        (pty:dft), Attorney Andrew R. McLetchie added to party Sanders(pty:dft)
                        (McLetchie, Andrew) (Entered: 02/20/2019)
 02/20/2019        24   NOTICE of Entry of Appearance by Eden R. Rolland on behalf of Guston,
                        SandersAttorney Eden R. Rolland added to party Guston(pty:dft), Attorney
                        Eden R. Rolland added to party Sanders(pty:dft) (Rolland, Eden) (Entered:
                        02/20/2019)
 02/22/2019        25   MOTION for Extension of Time to File Answer or Otherwise Respond re 1
                        Complaint by Defendants Guston, Sanders. (Attachments: # 1 Proposed
                        Order (PDF Only))(McLetchie, Andrew) (Entered: 02/22/2019)
 02/28/2019        26   MINUTE ORDER granting 25 Motion for Extension of Time to Answer or
                        Otherwise Respond. Guston answer due 3/4/2019; Sanders answer due
                        3/4/2019. By Magistrate Judge Kathleen M. Tafoya on 2/28/19. Text Only
                        Entry (kmtlc1 ) (Entered: 02/28/2019)
 03/04/2019        27   MOTION to Strike 1 Complaint by Defendants Guston, Sanders.
                        (McLetchie, Andrew) (Entered: 03/04/2019)
 03/04/2019        28   MOTION to Dismiss by Defendants Guston, Sanders. (McLetchie, Andrew)
                        (Entered: 03/04/2019)
 03/04/2019        29   MOTION to Dismiss by Defendants Guston, Sanders. (Attachments: # 1
                        Exhibit Defendant's Exhibit A - Incident Report, # 2 Exhibit Defendant's
                        Exhibit B - Affidavit of Keith H. Sanders)(McLetchie, Andrew) (Entered:
                        03/04/2019)




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                         3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   5 of
                                                                               5 of 77




 03/04/2019        30   MINUTE ORDER: No later than 3/11/2019. Defendants shall complete and
                        file the Election Concerning Consent/Non-Consent to United States
                        Magistrate Judge Jurisdiction indicating either their consent or that consent
                        has been declined. By Magistrate Judge Kathleen M. Tafoya on 3/4/19. Text
                        Only Entry (kmtlc1) (Entered: 03/04/2019)
 03/05/2019        31   CONSENT to Jurisdiction of Magistrate Judge by Defendants Guston,
                        Sanders All parties consent.. (McLetchie, Andrew) (Entered: 03/05/2019)
 03/07/2019        32   ORDER OF REFERENCE. Pursuant to the parties' consent to the
                        jurisdiction of the magistrate judge 18 and 31 , this case is referred to
                        Magistrate Judge Kathleen M. Tafoya for all purposes pursuant to 28 U.S.C.
                        § 636(c). By Chief Judge Philip A. Brimmer on 3/7/19. Text Only Entry
                        (pabsec) (Entered: 03/07/2019)
 03/08/2019        33   NOTICE of Change of Address to Sterling Correctional Facility, by Plaintiff
                        Eric Tyler Vette. (Attachments: # 1 Envelope)(nmarb, ) (Entered:
                        03/08/2019)
 03/28/2019        34   Mail Returned as Undeliverable re: 32 Order on Consent to Jurisdiction of
                        Magistrate Judge, Addressed to Erict Tyler Vette. Document #32 re-sent to
                        Plaintiff, by Clerk. (jgonz, ) (Entered: 03/28/2019)
 04/17/2019        35   RESPONDING to Document Number 26 On The Minute Order Granting 25
                        Motion for Extension of Time To Answer or Otherwise Respond by 3-4-19,
                        by Plaintiff Eric Tyler Vette. (Attachments: # 1 Envelope)(jgonz, ) (Entered:
                        04/18/2019)
 04/19/2019        36   CERTIFICATE of Service by Mail by Clerk of Court re 28 MOTION to
                        Dismiss , 27 MOTION to Strike 1 Complaint , 29 MOTION to Dismiss to
                        Eric Tyler Vette, #180289, Sterling Correctional Facility (SCF), P.O. Box
                        6000, Sterling, CO 80751. Text Only Entry (jgonz, ) (Entered: 04/19/2019)
 04/23/2019        37   NOTICE of Mailing of Defendants' Motion to Strike [#27], Motion to
                        Dismiss [#28] and Motion to Dismiss Or, In The Alternative, Motion for
                        Summary Judgment [#29] by Defendants Guston, Sanders (Attachments: # 1
                        Exhibit A - Proof of Mailing on March 4, 2019, # 2 Exhibit B - Proof of
                        Mailing April 23, 2019)(Rolland, Eden) (Entered: 04/23/2019)
 05/10/2019        38   Responding to Document Number 36 , 28 Motion to Dismiss, 27 Motion to
                        Strike 1 Complaint, 29 Motion to Dismiss, filed by Plaintiff Eric Tyler Vette.
                        (jgonz, ) (Entered: 05/13/2019)
 05/23/2019        39   MOTION for Extension of Time to File Response/Reply as to 28 MOTION
                        to Dismiss , 27 MOTION to Strike 1 Complaint , 29 MOTION to Dismiss by
                        Defendants Guston, Sanders. (McLetchie, Andrew) (Entered: 05/23/2019)
 05/23/2019        40   MINUTE ORDER granting 39 Motion for Extension of Time to File Reply
                        to Pending Motions. Defendants may reply no later than May 29, 2019. By
                        Magistrate Judge Kathleen M. Tafoya on 5/23/19. Text Only Entry(kmtlc1 )
                        (Entered: 05/23/2019)
 05/29/2019        41   REPLY to Response to 27 MOTION to Strike 1 Complaint Reply in Support
                        of Defendants' Motion to Strike "K-9 Deputy Ox" Pursuant to Fed. R. Civ. P.




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                         3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   6 of
                                                                               6 of 77




                        12(f) filed by Defendants Guston, Sanders. (McLetchie, Andrew) (Entered:
                        05/29/2019)
 05/29/2019        42   REPLY to Response to 28 MOTION to Dismiss Reply In Support of
                        Defendant Gustin's Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)
                        [ECF #28] filed by Defendants Guston, Sanders. (McLetchie, Andrew)
                        (Entered: 05/29/2019)
 05/29/2019        43   REPLY to Response to 29 MOTION to Dismiss Reply in Support of
                        Defendant Sanders' Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)
                        or, in the Alternative, Motion for Summary Judgment Pursuant to Fed. R.
                        Civ. P. 56 [ECF #29] filed by Defendants Guston, Sanders. (Attachments: #
                        1 Exhibit C - Photographs)(McLetchie, Andrew) (Entered: 05/29/2019)
 06/21/2019        44   Responding to Minute Order granting 39 Motion for Extension of Time to
                        File Reply to Pending Motion by May 29, 2019 and no later, by Plaintiff Eric
                        Tyler Vette. (jgonz, ) (Entered: 06/21/2019)
 06/27/2019        45   NOTICE of Mailing to Plaintiff of Replies [ECF #41], [ECF #42], and [ECF
                        #43 and #43-1] by Defendants Guston, Sanders (Attachments: # 1 Exhibit A
                        - Proof of Mailing)(Rolland, Eden) (Entered: 06/27/2019)
 07/26/2019        46   STRICKEN RESPONDING to Defendants Arguments and Documents
                        Number ( 35 , 36 , 41 , 42 , 43 , 45 ) by Plaintiff Eric Tyler Vette. (jgonz, )
                        Modified on 7/31/2019 (jgonz, ). (Entered: 07/29/2019)
 07/29/2019        47   MINUTE ORDER: Plaintiff's 46 Response to Defendants Arguments and
                        Documents is STRICKEN. The motions are fully briefed, and the Court's
                        Local Rules do not provide for the filing of a surreply. No further briefing on
                        the motions will be accepted. By Magistrate Judge Kathleen M. Tafoya on
                        7/29/19. Text Only Entry (kmtlc1 ) (Entered: 07/29/2019)
 09/24/2019        48   ORDER denying 27 Defendants Motion to Strike K-9 Deputy Ox Pursuant to
                        Fed. R. Civ. P. 12(f). It is further ORDERED that Defendant K-9 Deputy Ox
                        is dismissed from this action with prejudice pursuant to Fed. R. Civ. P. 12(b)
                        (6) and pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), by Magistrate
                        Judge Kathleen M. Tafoya on 9/24/2019.(jgonz, ) (Entered: 09/24/2019)
 10/10/2019        49   Responding to Document # 48 the dismissal of defendant k-9 Deputy Ox by
                        Plaintiff Eric Tyler Vette. (Attachments: # 1 Envelope)(jgonz, ) (Entered:
                        10/11/2019)
 11/18/2019        50   PAYMENT RECEIVED from Eric Tyler Vette in the amount of $ 2.37;
                        Receipt Number CX092828; Monthly Payment. (jgonz, ) (Entered:
                        11/19/2019)
 12/02/2019        51   RESPONDING to Document 50 Payment Receipt by Plaintiff Eric Tyler
                        Vette. (jgonz, ) (Entered: 12/03/2019)
 03/11/2020        52   ORDER granting 28 Defendant Gustins Motion to Dismiss Pursuant to Fed.
                        R. Civ. P.12(b)(6); granting in part and denying in part 29 Defendant Sanders
                        Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) or, in the Alternative,
                        Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56, by Magistrate
                        Judge Kathleen M. Tafoya on 3/11/2020. (jgonz, ) (Entered: 03/11/2020)




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                             3/25/2020
CM/ECF - U.S. District Court:cod
 Case 1:18-cv-01987-KMT                                                     Page
                               Document 56-2 Filed 03/25/20 USDC Colorado Page   7 of
                                                                               7 of 77




 03/13/2020        53   ORDER Setting Preliminary Scheduling Conference for 4/7/2020 02:30 PM
                        in Courtroom 101 (Colorado Springs) before Magistrate Judge Kathleen M.
                        Tafoya. By Magistrate Judge Kathleen M. Tafoya on 3/13/2020. (ksena)
                        (Entered: 03/13/2020)
 03/24/2020        54   NOTICE OF APPEAL as to 52 Order on Motion to Dismiss,,, Pursuant to
                        Fed. R. Civ. P. 12(b)(6) Or, In the Alternative, Motion for Summary
                        Judgment Pursuant to Fed. R. Civ. P. 56 [#29] by Defendant Sanders (Filing
                        fee $ 505, Receipt Number 1082-7219020) (McLetchie, Andrew) (Entered:
                        03/24/2020)
 03/24/2020        55   MINUTE ORDER: Based on the 54 Notice of Appeal, the Preliminary
                        Scheduling Conference set for April 7, 2020, is vacated. By Magistrate Judge
                        Kathleen M. Tafoya on 3/24/20. Text Only Entry (kmtlc1 ) (Entered:
                        03/24/2020)




https://ecf.cod.circ10.dcn/cgi-bin/DktRpt.pl?418045948854292-L_1_0-1                       3/25/2020
